IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: J.N.D.B., A MINOR       : No. 435 EAL 2021
                                            :
                                            :
PETITION OF: S.B., GRANDMOTHER              : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court

IN THE INTEREST OF: M.R.M., A MINOR         : No. 436 EAL 2021
                                            :
                                            :
PETITION OF: S.B., GRANDMOTHER              : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of November, 2021, the Petition for Allowance of Appeal

is DENIED.